DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2021 has been entered.	
Status of Claims
Applicant has amended claims 1, 2, 10-12, 19 and 20.  Claims 21-25 have been added.  Claims 3 and 15-18 have been canceled.  Thus, claims 1, 2, 4-14 and 19-25 remain pending in this application.  The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments and amendments filed on 05 August 2021 with respect to
objection to claim 17,
double patenting rejection;
rejections of claims 1-20 under U.S.C. § 112(b),
rejection to claims 1-20 under U.S.C. § 101, 
rejections of claims 1, 3, 4, 8, 9, 19 and 20 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Peart et al (US Pub. No. US 20050033686 A1) in view of Oder et al (US Pub. No. 20080283592 A1),
rejections of claim 2 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Peart in view of Oder, in further view of Gaos et al
rejections of claim 5 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Peart in view of Oder, in further view of Saylors et al (US Pub. No. 20040111370 A1),
rejections of claims 6 and 13 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Peart in view of Oder, in further view of Esfhani et al (US Pub. No. 2015/0332211 A1),
rejections of claims 7 and 14 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Peart in view of Oder, in further view of Fisher et al (US Pub. No. 2003/0126094 A1),
rejections of claims 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peart in view of Oder, in further view of Cook et al (US Patent No. 7,395,241 B1), and 
rejections of claims 15-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peart in view of Oder, in further view of Dixon et al (US Pub. No. 2008/0183622 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges that claim 17 has been canceled and thus, the objection to it is moot.
Examiner acknowledges Applicant’s request to hold double patenting rejection over US Patent No. 10,296,874 in abeyance until a determination as to the allowability of the pending claims has been made.  Accordingly, Examiner maintains double patenting rejection.
Examiner acknowledges amendments to, and remarks regarding, claims 1, 19 and 20 to overcome 35 U.S.C. § 112(b) rejections.  However, amendments are not effective.  Further, Applicant has not made any substantive argument regarding rejections in regards to the “invalid checksum
Examiner acknowledges amendments to, and arguments regarding claims 1, 19 and 20 to overcome 35 U.S.C. § 101 rejection.   However, arguments are not persuasive.
Applicant argues subject matter eligibility alleging that the claims are an improvement to computer functionality and are thus eligible under Step 2A  and  Step 2B (of the 2019 PEG) [remarks pages 13-16].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea – i. e. Step 2A, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Herein, the steps of receiving and transmitting data do not add improvement to the functionality of a computer nor do they improve another technology.  The steps of generating a code and authorizing a transaction are recited at a high level of generality and, as such, merely indicate well-understood, routine, conventional activities previously known to the industry.
Applicant substantiates arguments for subject matter eligibility citing sections of the specification [remarks pages 14 and 15].  However, reading a claim in light of the specification is a quite different thing from “reading limitations of the specification into a claim”.  Examiner maintains that based on the broadest reasonable interpretation of claim limitations, there is no added improvement to the functionality of a computer nor is there an improvement another technology as discussed above. See MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019].
Rejections have been clarified herein in view of the claim amendments and January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant’s contention regarding the cited prior art, Examiner cites objections to the specification and § 112(a) rejections which prevent the Examiner from properly construing claim scope at this time. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application, filed 12 April 2019 is a continuation of 12/343,178, now US Patent No. 10,296,874.  Application 12/343,178 claims priority from provisional application 61/014,313, filed 17 December 2007.  Accordingly, this application is given the priority of 17 December 2007.  
Claim Objections
Claims 1, 19 and 20 are objected to because the claim language is not clear as to what the system components – i.e. vendor system and processor – mean to convey.  Examiner has found in [0051] of US Pub. No. 20190236557 A1 of the Applicant’s specification, that the “processer” as recited in the claims appears to indicate financial services system or part of a  financial services system  – i.e. a credit card network - which creates and stores “global external numbers” which amount to proxy codes or temporary account numbers. Further, “funding account numbers” appear to refer to credit card numbers or the like.  However, no mention of credit cards are found in the specification.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112, first paragraph, as failing to support the subject matter set forth in the claims. The specification, as originally filed does not provide support for the invention as now claimed.
Vas-Cat,  Inc. v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied  (.Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).
Claims 1, 19 and 20 use the terms “processor”, “funding account numbers” and “global external numbers”.  However, Examiner has not found clear descriptions of these terms in the specification.  In paragraph [0051] of US Pub. No. 20190236557 A1 of the Applicant’s specification, the “processer” appears to indicate financial services system or part of a financial services system – i.e. a credit card network.  Funding account numbers appear to refer to credit card numbers.  However, credit cards and credit card networks are not recited anywhere in the specification.  As per MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019]

IV. APPLICANT MAY BE OWN LEXICOGRAPHER AND/OR MAY DISAVOW CLAIM SCOPE 
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,296,874 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 19 and 20 use the terms “processor”, “funding account numbers” and “global external numbers”.  However, Examiner has not found clear descriptions of these terms in the specification.  In paragraph [0051] of US Pub. No. 20190236557 A1 of the Applicant’s specification, the “processer” appears to indicate financial services system or part of a financial services system – i.e. a credit card network.  Funding account numbers appear to refer to credit card numbers. However, credit cards and credit card networks are not recited anywhere in the specification.  
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-14 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19 and 20, in the representative limitations of claim 1:
generating, by the processor, the global external code based on the funding account code, the global external code comprising an invalid checksum appended to the end of the global external code; and
authorizing, by the processor, the transaction request.
it is unclear how a transaction request can be authorized based on an invalid quantity – i.e. checksum.  In as much as the invalid checksum is effectively part of a wherein clause – i.e. “the global external code comprising an invalid checksum appended to the end of the global external code”, the invalid checksum will be given limited patentable weight.
Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the invalid checksum and the authorizing of the transaction request based on the global external code.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2, 4-14 and 21-25 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4-14 and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to a system for authorizing a transaction which is a judicial exception of a fundamental business practice of mitigating risk as well as the judicial exception of organizing human activity.
Claim 1 recites, in part, a system for performing the steps of:
receiving a funding account code and a request for a global external code,
generating the global external code based on the funding account code;
transmitting the global external code in response to the request; 
receiving a transaction request, the transaction request comprising the global external code;
transmitting  the funding account code associated with the global external code;
receiving as part of the transaction request, transaction information that includes the funding account code and an amount; and
authorizing a transaction request;
which is a series of steps which describes the judicial exception of the fundamental business practice and the organizing human activity.
The limitation:
the global external code comprising an invalid checksum appended to the end of the global external code;
is merely a description of data which does not affect the method step of generating the external code.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon; and 
receiving/ transmitting “data” by the processor from/ to a “vendor” system, and
authorizing by a processor.
These additional elements are recited at a high level of generality –i. e. determining and authorizing - and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the method claim 19 and the non-transitory, tangible computer readable storage medium claim 20 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2, 4-14 and 21-25 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2, 4-6, 8-14 and 21, 22 and 24 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claims 7, 23 and 25, the features:
determining, by the processor, an IP address of the vendor system based on a vendor identifier;
determining, by the processor, that the IP address is on a list of authorized IP addresses; 
authorizing, by the processor, the transaction request based on the IP address being on the list of authorized IP addresses;
add technology to the abstract idea of the independent claim.  However, an IP address, as claimed is merely an identifier –i. e. a datum, and as such, does not indicate an improvement to technology. The processor is used in its normal, expected, and routine manner.  The component is recited at a high level of generality which does not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 19 otherwise styled as a method and claim 20 styled as a non-transitory, tangible computer readable storage medium, would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 8, 9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peart et al (US Pub. No. US 20050033686 A1) in view of Oder et al (US Pub. No. 20080283592 A1).
Regarding claims 1 and 19, Peart teaches a system and method for securing the RFID enabled transaction using a code or number which hides the underlying payment device information from the merchant system [0002].  He teaches a securing method which includes providing a proxy code (Applicant’s global external code) to a merchant system during a transaction instead of providing sensitive transaction account information [0013]. A transaction device in accordance with his invention provides the proxy code to the merchant system contemporaneously with a transaction request. The merchant system may receive the proxy code and correlate the proxy code to a user or transaction in the merchant system. The merchant system may store the proxy code in a merchant database for later reference [Id.].  He teaches:
receiving, by the processor and from a vendor system, a funding account code and a request for a global external code – see at least [0013] “providing a proxy code to a merchant system during a transaction instead of providing sensitive transaction account information”, [0015], [0016] and [0025];
generating, by the processor, the global external code based on the funding account code – see at least [0030] “The account issuer may receive the proxy code and match the proxy code to the corresponding transaction account”, [0054] and [0055] “the issuer system 112 may assign distinct proxy codes for each transaction account the issuer system 112 maintains”
transmitting, by the processor and to the vendor system, the global external code in response to the request – see at least [0056], [0057] and [0061]; 
receiving, by the processor, a transaction request from the vendor system, the transaction request comprising the global external code – see at least [0016], [0040] and [0047];
transmitting, by the processor to the vendor system, the funding account code associated with the global external code– see at least [0040];
receiving, by the processor, as part of the transaction request, transaction information that includes the funding account code and an amount – see at least [0062]; and
authorizing, by the processor, a transaction – see at least [0015], [0016] and [0053].
Peart does not explicitly disclose the global external code as comprising an invalid checksum appended to the end of the global external code.
However, Oder teaches securing payment card transactions at a point of sale (POS) by intercepting, with a POS security layer installed on a POS terminal, payment data from the POS terminal, transmitting the payment data from the POS security layer to a server security application installed on a POS server, and providing false payment data from the POS security layer to a POS terminal application installed on the POS terminal [0007]. The false payment data is processed as if it were the payment data, such that the POS terminal transmits an authorization request to the POS server using the false payment data. In addition, the authorization request may be transmitted from the POS server to a payment gateway [Id.]. 
Oder teaches using the Luhn Modulus algorithm to detect a valid card number [0105].  The Luhn “test” performs a checksum of the digits of the card number. False data may therefore be generated such that a checksum of the digits of the false data indicates that the false data is an invalid payment card number [Id.]. Consequently, the false data in this embodiment cannot be used fraudulently as a valid card number.
Peart’s disclosure to include an invalid checksum with a payment card number as taught by Oder in order to indicate that the payment card number is invalid and thus cannot be used as a valid card number – Oder [0105].
Regarding claim 2, Peart teaches the authorizing agent verifying that the proxy code corresponds to a valid transaction account on the account provider system [0015].  Peart teaches:
establishing, by the processor, the funding account code as an authorized code that accesses funds from a financial account – see at least [0026] “A typical transaction account identifier (e.g., account number) distinct to a transaction device, may be correlated to a credit or debit account, loyalty account, or rewards account maintained and serviced by such entities as American Express.RTM., Visa.RTM., MasterCard.RTM. or the like”, and [0053].
Regarding claim 4, Peart teaches the funding account code as corresponding to the global external code and a vendor identifier - [0025] “merchant location identifier”.
Regarding claim 8, Peart teaches receiving, by the processor and from the vendor system, the transaction request including transaction information and the global external code – see at least [0013], [0014], [0016], [0040] and [0042].
Regarding claim 9, Peart teaches authorizing, by the processor, the global external code – see at least [0015], [0016], [0043] and [0053].
Claim 20 is a readable storage medium claim substantially similar to the method of claim 19.  Peart does not explicitly disclose a readable storage medium.  
However, Oder teaches a computer readable medium having instructions for performing similar method steps [claim 9]. 
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include computer readable medium as taught by Oder since the claimed .
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peart in view of Oder, in further view of Saylors et al (US Pub. No. 20040111370 A1). 
Regarding claim 5, neither Peart nor Oder explicitly discloses the vendor system receiving the funding account code from a customer.
However, Saylors teaches a single source money management system through which customers may automate their committed spending [0022]. A money management account and a discretionary fund account are established, preferably at a financial institution, in response to a customer's request to participate in the system [Id.].
Saylors teaches an advanced messaging system which retains transaction specific information necessary for the routing and completion of a specific transaction sequence in a database maintained by the advanced messaging system, to be accessed and used by the advanced messaging system during a later step in the transaction sequence [0078]. The advanced messaging system may store the customer's financial information (e.g. the financial institution identifier and the financial institution's customer identifier (Applicant’s funding account code) in a database, and pass the customer to the vendor without the customer's financial information, but with a unique transaction code created by and used within the advanced messaging system [Id.]. 
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include storing the financial institution's customer identifier as taught by Saylors since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .
Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peart in view of Oder, in further view of Esfhani et al (US Pub. No. 2015/0332211 A1). 
Regarding claim 6, neither Peart nor Oder explicitly discloses the vendor system not retaining the funding account code.
However, Esfhani teaches a method for control of bailment inventory, comprising: receiving a customer identifier for a first time from a customer, the customer identifier received for the first time on any of two or more input devices configured to receive the customer identifier, receiving from the customer at least one customer item for bailment; associating the customer identifier with a digital identification device [0011].
Esfhani teaches a customer swiping a credit card, debit card, or other type of identification card, and the system recording the customer's name and every Nth  digit (where N is an integer) of the card number to use as the customer identification number [0080]. This allows a unique customer identification number to be created without the liability of storing credit/debit card numbers in the system database [Id.].  
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include not storing credit/debit card numbers in the system database as taught by Esfhani it eliminates liability related to storing such numbers in a database – Esfhani [0080].
Regarding claim 13, neither Peart nor Oder explicitly discloses the vendor system storing the global external code, without storing the funding account code.
However, Esfhani teaches a customer swiping a credit card, debit card, or other type of identification card, and the system recording the customer's name and every Nth digit (where N is an integer) of the card number to use as the customer identification number [0080]. This without the liability of storing credit/debit card numbers in the system database [Id.].  He teaches storing existing customer identification numbers in the system database [0081].
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include not storing credit/debit card numbers in the system database as taught by Esfhani it eliminates liability related to storing such numbers in a database – Esfhani [0080].
Claims 7, 14, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peart in view of Oder, in further view of Fisher et al (US Pub. No. 2003/0126094 A1). 
Regarding claim 7, 23 and 25, neither Peart nor Oder explicitly discloses:
determining, by the processor, an IP address of the vendor system based on a vendor identifier;
determining, by the processor, that the IP address is on a list of authorized IP addresses; and
authorizing, by the processor, the transaction request based on the IP address being on the list of authorized IP addresses.
However, Fisher teaches systems, software and online methods which offer online users privacy, anonymity, security and control over their private financial data while making electronic payments as part of transaction over networks such as the public Internet or private networks [0022].  He teaches providing a trusted third party service known as a Persistent Dynamic Payment Service (PDPS) which links a network on which online e-commerce transactions are being carried out between payers and merchants, typically a public network such as the Internet, and a private inter-bank payment network [0025].  He teaches maintaining a list of valid or questionable merchant's by URL /IP address in the PDPS database [0113].
Peart’s disclosure to include a list of valid or questionable merchant's by URL /IP address as taught by Fisher because it gives payers dynamic control over online payment transactions between the time of submission of the payment information to the beneficiary and approval by the payer's financial institution – Fisher [0020].
Regarding claim 14, neither Peart nor Oder explicitly discloses rejecting, by the processor, the authorizing of the funding account code, in response to the global external code being unauthorized.
However, Fisher teaches automatic approval or automatic rejection based on preset criteria [0125].
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include an automatic approval or automatic rejection as taught by Fisher because it makes the system flexible to a user’s needs.
Claims 10-12, 21, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peart in view of Oder, in further view of Cook et al (US Patent No. 7,395,241 B1).
Regarding claims 10 and 21, neither Peart nor Oder explicitly discloses:
receiving, by the processor, as part of the transaction request, transaction information that includes the funding account code and an amount; and
charging, by the processor, a financial account associated with the funding account code based on the amount.
However, Cook teaches a mechanism for electronically transferring funds using a combination of the Internet and an automated clearinghouse (ACH) system [col. 3 lines 35-44].  He teaches electronically transmitting a billing statement (Applicant’s transaction information) to the sender by email, or by the sender visiting the business's web site and inputting the appropriate business account information to obtain access to an online bill [col. 6 bill amount [Id.].  He teaches a host system charging the sender's credit card account tor the transfer amount [col. 7 lines 5-18].
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include transmitting a billing statement and charging the sender's account as taught by Cook since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, neither Peart nor Oder explicitly discloses:
crediting, by the processor, as part of the transaction request, a financial account associated with the funding account code based on the amount associated with the transaction information.
However, Cook teaches electronically transmitting a billing statement to the sender by email, or by the sender visiting the business's web site and inputting the appropriate business account information to obtain access to an online bill [col. 6 lines 56-67]. He teaches the sender’s account data as including the bill amount [Id.].  He also teaches crediting a receiver’s account [col. 31 lines 54-65].
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include transmitting a billing statement and crediting a receiver’s account as taught by Cook since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 12, 22 and 24, Pearl
accessing, by the processor, funding account information associated with the funding account code – see at least [0037]; and
determining, by the processor, that identification information is included in funding account information associated with the funding account code - see at least [0037]
Neither Peart nor Oder explicitly discloses:
charging, by the processor, a funding account associated with the funding account code; and
providing, by the processor, payment in the amount included in the transaction information if the identification information is included in the funding account information associated with the funding account code.
However, Cook teaches this in art least [col. 3 line 60-col. 4 line 13] and [col. 4 lines 28-42].
Therefore, it would have been obvious at the time of the instant invention to modify Peart’s disclosure to include providing payment in the amount included in the billing information as taught by Cook since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Saunders et al:  “SYSTEM AND METHOD FOR SECURING SENSITIVE INFORMATION DURING COMPLETION OF A TRANSACTION”, (International Publication No. WO 2005086894 A2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692